Citation Nr: 1104334	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file includes evidence written in Spanish with no 
accompanying certified English translation.  While on remand, the 
agency of original jurisdiction (the RO) should take the 
opportunity to review the Veteran's claims file, identify all 
pertinent items of evidence written in Spanish, to specifically 
include the Veteran's January 2006 Notice of Disagreement, and 
February 2005 and May 2006 treatment records from Clinica 
Audiologica del Oeste, and translate those items into English in 
order to facilitate review of the record by the Board.

A Supplemental Statement of the Case (SSOC) was issued by the RO 
in May 2007.  Subsequently, a statement from Dr. C, a private 
treating physician, and VA treatment records have been associated 
with the claims file.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction for review and preparation of 
an SSOC unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The Veteran 
wrote in a November 2010 statement that he would like the 
additional evidence to be reviewed by the Agency of Original 
Jurisdiction. 

Accordingly, the case is REMANDED for the following action:

1.  Translate all pertinent items of evidence 
written in Spanish, to specifically include 
the Veteran's January 2006 Notice of 
Disagreement and treatment records from 
Clinica Audiologica del Oeste, into English.

2.  Readjudicate the claim for entitlement to an 
initial compensable evaluation for bilateral 
hearing loss.  If the decision remains adverse 
to the appellant, he and his representative must 
be provided with an SSOC, to include a 
description of the evidence reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


